                       UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,

v.                                               Case No. 6:20-cv-1267-ACC-EJK

WALNER G. GACHETTE, A2Z RENTALS,
LLC, LBS HOME LOAN, INC., MARIA
GACHETTE, SCOTT RANDOLPH, VICKIE
L. POTTS, JOE G. TEDDER, LISA CULLEN,
VENTURA COUNTRY CLUB
HOMEOWNER’S ASS’N, INC., SKY LAKE
SOUTH HOMEOWNER’S ASSOCIATION,
INC., POLK COUNTY, FLORIDA, ORANGE
COUNTY, FLORIDA, CITY OF ORLANDO,
FLORIDA, and CHARLOTTE COUNTY,
FLORIDA,

                    Defendants.


                                      ORDER

      This cause is before the Court on the Government’s Motions seeking to obtain

final judgments against Walner Gachette and related entities arising out of tax

liabilities. On July 16, 2020, the United States filed a Complaint pursuant to 26

U.S.C. §§ 7401, 7402(a), and 7403 of the Internal Revenue Code of 1986 to enforce

certain tax liens and a prior related judgment. Walner Gachette owned, operated, and

franchised a tax return preparation business that produced thousands of fraudulent

federal income tax returns and generated profits via tax preparation fees for him and

his associates. He invested the proceeds of his tax preparation business in residential
properties titled in his own name, his wife’s name—Maria Gachette—the name of

two-alter ego business entities—LBS Home Loan, Inc. and A2Z Rentals, LLC—and

transferred certain properties to a revocable living trust of which he was named

trustee. In addition to a criminal conviction,1 in the related civil case, United States

v. Walner Gachette, Case No. 14-cv-1539-22EJK, the Government obtained a

consent judgment in November 2016 against Walner Gachette for disgorgement of

$5 million in ill-gotten gains from his tax preparation business and for cessation of

further tax preparation activities. The Government is still owed more than $4.1

million of this disgorgement judgment.

       In addition to the claims against him arising from his tax preparation business,

Walner Gachette and his tax preparation companies underpaid their own income

taxes by failing to report or inaccurately reporting federal income tax liabilities for

years 2010 through 2014; additional assessments were made relating to Gachette’s

2010–2014, 2017, and 2018 income taxes and for aiding in the preparation of 84

false tax returns. The Government recorded multiple Notices of Federal Tax Liens

in the real property records of Orange County, Florida, based on the tax assessments.

       On October 27, 2020, the Government filed a Motion for Judgment on the

Pleadings (Doc. 106) against Walner G. Gachette individually, after he filed his one-



       1
         Walner Gachette pleaded guilty to felonious filing of fraudulent and false personal
income tax returns for himself for the years 2010 and 2011. United States v. Walner G. Gachette,
No. 6:15-cr-00062 (Doc. 1 ¶ 28). He has completed his sentence and all restitution from the
criminal case has been paid. (Id.)
                                              -2-
page Answer2 on September 16, 2020 (Doc. 89). The Government separately filed

a Motion on November 19, 2020 seeking entry of default judgment against Gachette

in his capacity as trustee of the Walner G. Gachette Living Trust, his wife, and the

two alter-ego entities, after these Defendants failed to respond to the Complaint and

the Clerk entered defaults against them. (Doc. 109).3

       In the two pending Motions (Docs. 106, 109), the Government seeks to obtain

a judgment against Walner Gachette for unpaid, assessed federal tax liabilities and

penalties under Internal Revenue Code § 6701 for five years totaling $1,692,540.92,4

and to enforce federal tax liens against the 24 listed residential real properties that

Walner Gachette directly or indirectly controls. Of the 24 properties identified, one

is titled to Walner Gachette; three are titled to his revocable trust; nine are titled to

his solely-owned limited liability company (A2Z Rentals, LLC); nine are titled to

his wholly-owned corporation (LBS Home Loan, Inc.); and two properties are titled

to his wife.

       The Government seeks to sell these 24 properties free and clear of any right,

claim, or interest of any of the named Defendants, regardless of whether legal title


       2
          The Answer reads in its entirety: “A lien should not be enforced or added to any homes
under my business name. I understand if a lien is put under the homes in my personal name. Also[,]
Maria Gachette do [sic] not speak English well and she has nothing to do with this lawsuit.” (Doc.
89 at 1). As Judge Kidd noted, the Answer does not address the sufficiency of the pleadings, or
otherwise deny or assert affirmative defenses regarding the Assessments. (Doc. 113 at 14).
        3
           The Government also named as Defendants certain lien-holding homeowners
associations, Florida counties, and county tax collectors, who have all entered into stipulations.
        4
          The income tax liabilities for years 2012, 2013, 2014, 2017, and 2018, penalties, interest,
and statutory additions are clearly set forth by Judge Kidd in a table in the Report and
Recommendation (Doc. 113 at 5-7).
                                                -3-
is held directly by Gachette or the related entities, and to enforce the judgment

against him in United States v. Walner Gachette, No. 6:14-cv-01539-ACC-EJK, for

disgorgement of unjust profits by recourse to the 24 residential properties.

       United States Magistrate Judge Embry J. Kidd submitted two Reports and

Recommendations on May 20, 2021 recommending that: (1) the Motion for

Judgment on the Pleadings against Gachette individually be granted in part (Doc.

113); and (2) the Motion for Default Judgment against the related entities also be

granted in part (Doc. 114). As Judge Kidd noted, no responses to the Motions were

filed. Neither Gachette nor his related entities named as Defendant have timely filed

any objections within the fourteen-day objection period to the Magistrate Judge’s

Reports and Recommendations.5

       After an independent de novo review of the record in this matter, and noting

that no objections were timely filed, the Court agrees entirely with the findings of

fact and conclusions of law in the Reports and Recommendations (Docs. 113, 114).

       Therefore, it is ORDERED as follows:

       1.     The Report and Recommendation filed May 20, 2021 (Doc. 113) is

ADOPTED and CONFIRMED and made a part of this Order.

       2.     The Report and Recommendation filed May 20, 2021 (Doc. 114) is

ADOPTED and CONFIRMED and made a part of this Order.



       5
         Objections were due by June 7, 2021, which includes three additional days since service
on the Defendants of the two Reports and Recommendations was by mail.
                                              -4-
      3.    The United States of America’s Motion for Judgment on the Pleadings

(Doc. 106) is hereby GRANTED in part.

      4.    It is ORDERED that the United States is awarded judgment against

Walner G. Gachette for income tax liabilities and penalties, interest, and statutory

additions in the amount of $1,692,540.79.

      5.    The United States of America’s Motion for Default Judgment (Doc.

109) is hereby GRANTED in part.

      6.    It is ORDERED that the United States is awarded default judgment

against Walner G. Gachette as Trustee of the Walner G. Gachette Living Trust, A2Z

Rentals, LLC, LBS Home Loan, Inc., and Maria Gachette.

      7.    It is further ORDERED that the properties titled to the Walner G.

Gachette Living Trust, A2Z Rentals, LLC, LBS Home Loan, Inc., and Maria

Gachette are subject to the Tax Liens against Walner Gachette and may be enforced

through an Internal Revenue Code § 7403 action.

      8.    It is further ORDERED that the United States is entitled to judgment

that the real properties listed in the table below titled to the Walner G. Gachette

Living Trust, A2Z Rentals, LLC, LBS Home Loan, Inc., and Maria Gachette are

subject to enforcement by the United States of the disgorgement judgment

previously entered by the Court on November 16, 2016 in United States of America

v. Walner G. Gachette, No. 6:14-cv-01539-ACC-EJK (Doc. 63).



                                        -5-
      9.     It is further ORDERED that the United States is granted judgment that

the following real properties titled in the names listed in the table below are subject

to the federal tax liens arising from Walner G. Gachette’s federal tax liabilities

pursuant to Internal Revenue Code §§ 6321 and 6322:

    ADDRESS OF REAL PROPERTY:                         TITLED IN NAME OF:
    2932 Willie Mays Parkway, Orlando, Florida        Walner G. Gachette
    14404 Hertha Avenue, Orlando, Florida             Walner G. Gachette Living Trust
    4646 Zorita Street, Orlando, Florida              Walner G. Gachette Living Trust
    5804 Laconia Road, Orlando, Florida               Walner G. Gachette Living Trust
    14 S Apollo Drive, Apopka, Florida                A2Z Rentals, LLC
    332 Apopka Hills Circle, Apopka, Florida          A2Z Rentals, LLC
    5251 Clarion Hammock Drive, Orlando, Florida      A2Z Rentals, LLC
    2081 San Jose Boulevard, Orlando, Florida         A2Z Rentals, LLC
    10125 Donhill Court, Orlando, Florida             A2Z Rentals, LLC
    3519 Clear Stream Drive, Orlando, Florida         A2Z Rentals, LLC
    2132 Rouse Lake Road, Orlando, Florida            A2Z Rentals, LLC
    705 Spring Creek Drive, Ocoee, Florida            A2Z Rentals, LLC
    1172 Salina Avenue, Port Charlotte, Florida       A2Z Rentals, LLC
    1413 Pine Lake Road, Orlando, Florida             LBS Home Loan, Inc.
    11110 Iron Bridge Road, Orlando, Florida          LBS Home Loan, Inc.
    9817 Carmel Park Drive, Orlando, Florida          LBS Home Loan, Inc.
    2437 Stone Cross Circle, Orlando, Florida         LBS Home Loan, Inc.
    7954 Soft Pine Circle, Orlando, Florida           LBS Home Loan, Inc.
    2182 Patterson Avenue, Orlando, Florida           LBS Home Loan, Inc.
    2129 Hillcrest Road, Auburndale, Florida          LBS Home Loan, Inc.
    1096 Stewart Avenue, Frostproof, Florida          LBS Home Loan, Inc.
    3115 Wiley Avenue, Mims, Florida                  LBS Home Loan, Inc.
    4785 Piedmont Court, Orlando, Florida             Maria Gachette
    1318 Queensway Road, Orlando, Florida             Maria Gachette

      10.    The Clerk is DIRECTED to enter judgment in accordance with the

foregoing and close the case. The Court retains jurisdiction to address the sale of the

properties, confirmation of the sale, and related matters.


                                         -6-
      11.    To the extent the Motions filed by the United Sates (Docs. 106, 109)

sought to obtain a determination of lien priority, forced sale, and/or distribution of

sale proceeds of the real properties listed in the table above, the Motions are

DENIED without prejudice. The Court will enter a separate order addressing the

Government’s Motion for Order of Sale (Doc. 115) and Supplement for Order of

Sale (Doc. 117).

      DONE and ORDERED in Orlando, Florida on July 9, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                         -7-
